            Case 2:20-cv-00036-AM Document 11 Filed 07/23/20 Page 1 of 3




                              IN THE U.S. DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   DEL RIO DIVISION

UNITED STATES OF AMERICA       §
                               §
v.                             §
                               §                       CIVIL ACTION NO. 2:20-cv-00036-AM
$1,531,924.54 IN UNITED STATES §
CURRENCY SEIZED FROM           §
JPMORGAN CHASE BANK ACCOUNT §
405685541 IN THE NAME OF       §
D L INVESTMENTS                §

           ANSWER AND AFFIRMATIVE DEFENSES OF CLAIMANT,
    SAN FELIPE DEL RIO CONSOLIDATED INDEPENDENT SCHOOL DISTRICT

       Pursuant to Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, Claimant San Felipe Del Rio Consolidated Independent School District sets

forth the following Answer and Affirmative Defenses to the Verified Complaint for Forfeiture

(Doc 1).

                                             ANSWER

       1.      Paragraph I: Nature of This Action. Paragraph I states conclusions of law to

which no response is required. To the extent that Paragraph I may be read to make allegations of

fact concerning Claimant or the Respondent Property, those allegations are denied.

       2.      Paragraph II: Jurisdiction and Venue. Paragraph II states conclusions of law to

which no response is required. To the extent that Paragraph II may be read to make allegations of

fact concerning Claimant or the Respondent Property, those allegations are denied.

       3.      Paragraph III: Statutory Basis for Forfeiture. Paragraph III states that the funds

are subject to forfeiture for the illegal activity in specified therein. Claimant states that the funds

at issue were stolen from Claimant without its knowledge or consent due to the fraud of third
              Case 2:20-cv-00036-AM Document 11 Filed 07/23/20 Page 2 of 3




persons. Beyond that statement, Claimant is without sufficient knowledge to admit or deny the

allegations in Paragraph III.

         4.      Paragraph IV: Facts in Support of Violations. Claimant is without knowledge

of the facts filed under seal, but denies those facts which are inconsistent with its previously filed

claim.

         5.      Paragraph V: Prayer. Claimant denies that the United States of America is

entitled to forfeit the Respondent Property, as Claimant is the rightful and lawful owner of the

Respondent Property as set forth in Claimant’s Claim.

                                  AFFIRMATIVE DEFENSES

         6.      Claimant is an innocent owner of the seized property; Claimant’s property was

stolen from it without its knowledge or consent by a third party, and then seized by the

United States. Claimant is the victim of the crime alleged in the Verified Complaint for Forfeiture.

                                             PRAYER

         WHEREFORE, Claimant hereby demands that the Court deny Petitioner’s claim for

forfeiture of the Respondent Property; order the Respondent Property returned to Claimant; order

that Petitioner pay Claimant’s attorneys’ fees and costs pursuant to 28 U.S.C. § 2465(b)(1)(A);

order that Petitioner pay pre- and post-judgment interest on the Respondent Property to Claimant

pursuant to 28 U.S.C. § 2465(b)(1)(B)-(C) and enter such additional relief as the Court deems just

and proper.




                                                  2
          Case 2:20-cv-00036-AM Document 11 Filed 07/23/20 Page 3 of 3




                                             Respectfully submitted,

                                             SCHULMAN, LOPEZ,
                                             HOFFER & ADELSTEIN, LLP
                                             Attorneys for Claimant San Felipe Del Rio
                                             Consolidated Independent School District


                                             /s/ Joseph E. Hoffer
                                             Joseph E. Hoffer, Attorney in Charge
                                             State Bar No. 24049462
                                             Email: jhoffer@slh-law.com
                                             845 Proton Road
                                             San Antonio, Texas 78258
                                             Telephone: 210-538-5385
                                             Facsimile: 210-538-5384

                                CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2020 the foregoing was e-filed with the Clerk of the Court
and a copy will be served on the following:

       Antonio Franco, Jr., Assistant United States Attorney, Asset Forfeiture Section,
       601 NW Loop 410, Suite 600, San Antonio, Texas 78216;
       Email: antonio.franco@usdoj.gov; Attorney for Petitioner.




                                             /s/ Joseph E. Hoffer
                                             Attorney for Claimant San Felipe Del Rio
                                             Consolidated Independent School District




                                                3
